Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 6, 2018

                                            No. 04-18-00815-CV

                                  IN RE Monica Martinez RAMIREZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Irene Rios, Justice

       On November 21, 2018, this court denied relator’s petition for writ of mandamus. On
December 4, 2018, relator filed a motion requesting en banc reconsideration. After considering
the motion, relator’s motion is hereby DENIED.

        It is so ORDERED on December 6, 2018.


                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court



1
 This proceeding arises out of Cause No. 2004EM5-00428, styled In the Interest of M.J.A., A Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Richard Price presiding.